     Case 3:20-cv-00958-JLS-MDD Document 76 Filed 04/27/21 PageID.1432 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    OMNITRACS, LLC and XRS                             Case No.: 20-cv-0958-JLS-MDD
      CORPORATION,
12
                                                         ORDER GRANTING DEFENDANT’S
13                                     Plaintiffs,       MOTION FOR WITHDRAWAL OF
                                                         MATTHEW E. CAREY AS
14    v.                                                 COUNSEL
15
       PLATFORM SCIENCE, INC.                            (ECF No. 75)
16
17                                    Defendant.

18
19          Presently before the Court is a Defendant Platform Science, Inc.’s Motion for
20    Withdrawal of Matthew E. Carey as Counsel (ECF No. 75). The law firms of Fish &
21    Richardson P.C. and King & Spalding LLP will continue to represent Defendant Platform
22    Science, Inc. in this matter. Pursuant to Local Rule 83.3(f)(3) and good cause appearing,
23    the Court GRANTS the Motion. The Clerk of Court will update the docket to reflect the
24    withdrawal of Mr. Carey and remove his name from the CM/ECF electronic service list.
25          IT IS SO ORDERED.
26    Dated: April 27, 2021
27
28

                                                     1
                                                                            20-cv-0958-JLS-MDD
